DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “when migrating data in object units, generate dummy data that corresponds to the data instead of the data in object units” It is unclear as to what “in object units” refers to. For example, it is unclear as to if the “object units” refer to a size of the data, or 
Claim 2 recites “the first processor is configured to generate dummy data that has a size of the data in object units without using data in object units obtained by reading the data from the storage medium of the cartridge used for the first storage device”. The entirety of such limitation is considered unclear and confusing by examiner. Furthermore, it is unclear as to if the claim intends for the dummy data or data in objects units to be obtained by reading the data from the storage medium. Furthermore, in regards to the limitation “obtained by reading the data from the storage medium of the cartridge used for the first storage device”, there is insufficient antecedent basis for “the data” and “the cartridge” in the limitation. Due to 112(b) deficiencies for claim 2, prior art has not been applied for claim 2.
Claim 5 recites the limitation " the first processor is configured to notify the second storage device of the write command of data when receiving a write command of data".  There is insufficient antecedent basis for “the write command of data” in the limitation. 
Claim 7 recites the limitation "generate the dummy data that corresponds to the data instead of the data in object units".  There is insufficient antecedent basis for “the dummy data that corresponds to the data” in the claim. 
All dependent claims are rejected for having the same deficiency as the claim that they depend on.
Prior art has been searched and applied to the claims as a best effort for compact prosecution, however, all 112(b) deficiencies need to be cured for proper understanding and analysis of the claimed subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochi (US Publication No. 2013/0194904).

Regarding claim 1, Ochi teaches:
A storage system comprising: 
a first storage device that includes a first memory and a first processor coupled to the first memory (See Figure 4 , which depicts the server 200 of figure 2 to include a CPU 210 (processing unit), and RAM 220 and HDD 230 (memory). Furthermore, see Figure 1, which contains writing device 1, cartridge 4, and information processing apparatus 3. See abstract “A writing-system comprises a first and a second writing-device, and is connected to an information-processor-apparatus”); and 
a second storage device that includes a second memory and a second processor coupled to the second memory (See Figure 5, which depicts the tape device 100 to include a control unit having various processing units 112/114 as well as buffer 130 and drive 140. Furthermore, see Figure 1, which contains writing device 2, cartridge A writing-system comprises a first and a second writing-device, and is connected to an information-processor-apparatus”), wherein 
the first processor is configured to: 
when migrating data in object units, generate dummy data that corresponds to the data instead of the data in object units (See [0138] “Conversely, in reporting the fact that unwritten data is present to the server 200, dummy data that is smaller than the unwritten data may be transmitted to the server 200 instead of the unwritten data. In the fourth embodiment, a function is provided in which dummy data is transmitted to the server 200 in this way instead of the unwritten data.” See Figure 1 in view of paragraphs [0036]-[0044] and [0138], in which when attempting to migrate unwritten data, dummy data that corresponds to the unwritten data is generated instead.), and 
transmit management information used to manage an object (See [0086] “If unwritten data is present, the DDR processing unit 211 obtains from the tape device 100 data corresponding to an address range representing the difference between the CHN BID and the DEV BID.”) and the dummy data to the second storage device (See [0138] “In the fourth embodiment, a function is provided in which dummy data is transmitted to the server 200 in this way instead of the unwritten data.”), and 
the second processor is configured to: 
store the management information in a storage unit in association with the object (See [0074] “The amount of unwritten data written to the CM 420 is the number of unwritten data records in the CM 420. The amount of unwritten data is assigned, for example, an area of two bytes following the areas assigned to the BIDs at writing failure.”), and 
discard the dummy data (See [0147] “The server command processing unit discards the received dummy data.” See [0148] “In this way, the tape device 100a discards the dummy data even though the writing command and the dummy data were received from the server 200.”).

Regarding claim 3, Ochi teaches:
The storage system according to claim 1, wherein 
the second processor is configured to: 
migrate the data in object units by transferring the cartridge of the storage medium that corresponds to the object of the first storage device to the second storage device (See abstract “and the second writing-device comprises a second writing-unit that writes, on the recording-medium, the unwritten-data stored in the memory-unit when the cartridge is moved from the first writing-device to the second writing-device.” See [0144] “Then, when the cartridge 400 is moved to the tape device 100a, the tape device 100a writes the unwritten data stored in the CM 420 on the electromagnetic tape 410 (post-processing when an error occurs described in FIG. 11).”), and 
discard the dummy data (See [0147] “The server command processing unit discards the received dummy data.” See [0148] “In this way, the tape device 100a discards the dummy data even though the writing command and the dummy data were received from the server 200.”).

Regarding claim 4, Ochi teaches:
The storage system according to claim 1, wherein 
the first processor is configured to: 
when receiving a read command of data from a host device while migrating the data in object units, read data that corresponds to the read command from the storage medium, and 
return the read data to the host device (See [0054] “The drive 140 is able to read data from and write data to the accommodated cartridge 400 according to commands from the MPU 110. The drive 140 has a tape recording unit 141 and a memory recording unit 142. The tape recording unit 141 reads data from and writes data on the electromagnetic tape 410. The memory recording unit 142 reads data from and writes data to the CM 420.” See [0064] “Moreover, for example, when a data reading command is received from the electromagnetic tape 410, the server command processing unit 112 causes the drive command processing unit 114 to read the data stored in the electromagnetic tape 410 and to store the data in the buffer 130.”).

Claims 6 and 7 are rejected for the same reasons provided for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ochi in view of Kopylovitz et al. (hereinafter Kopylovitz, US Publication No. 2012/0259810).

Regarding claim 5, Kopylovitz teaches:
The storage system according to claim 1, wherein 
the first processor is configured to notify the second storage device of the write command of data when receiving a write command of data from a host device while migrating the data in object units (See [0007] “The method of migrating data comprises: b) redirecting I/O requests from at least one applications running on at least one host to the destination volume instead of the source volume, whilst migrating data stored in the source volume to the destination volume.” See claims 2-5 of Kopylovitz. Prior art teaches redirecting (i.e. guiding) access requests to the destination storage, and servicing the request to/from the destination storage system.), and 
the second processor is configured to: 
when receiving the write command of data, accumulate the write command of data, and 
execute the command after the migration of the data in object units has been completed (See [0051] “While running the background migration process, the destination storage system starts to receive (205) an I/O request addressed to the volume V.sub.new.” See [0051] “If all requested data have been already migrated to the destination system, the I/O request is served (207) by the destination system.” The destination system (including a second processor to process the information for the destination system) services write commands (accumulate the write data and stores the write data in destination storage space) after the migration operation has been completed.).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the data movement method of Ochi with the migration method of Kopylovitz to improve data reliability by ensuring that the data is serviced to the correct/active storage device after performing data migration operations. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL L WESTBROOK/Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139